DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 26 March 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "lower-level" in claim 1 is a relative term which renders the claim indefinite.  The term "lower-level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-5 depend upon claim 1, and thus include the aforementioned limitation(s).

The term "lower-level" in claim 6 is a relative term which renders the claim indefinite.  The term "lower-level" is not defined by the claim, the specification does not 
Claims 7-13 depend upon claim 6, and thus include the aforementioned limitation(s).

The term "lower-level" in claim 14 is a relative term which renders the claim indefinite.  The term "lower-level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 15-20 depend upon claim 14, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk (US 2020/0356905) in view of Aralikatte (US 2020/0327420).

As per claim 1, Luk teaches a method of debugging a neural network execution on a target processor, the method comprising: receiving, by a debugger program operating on a host system, a request to debug an execution of a neural network on the target processor, the neural network comprising a plurality of layers [a debugging system receives a multi-layer neural network model architecture for debugging (fig. 1, etc.)]; generating, using a reference processor on the host system and based on a first sample input, a plurality of first reference tensors for the neural network [comparing respective results of training a NN model on target computing units (paras. 0048, 0065, see also paras. 0070-73 regarding the comparisons for different types of outputs, etc.)]; repeatedly reducing the plurality of layers of the neural network to produce a plurality of lengths [the system may compare outputs at finer and finer levels of granularity (paras. 0030, 0065, etc.)], and for each particular length of the plurality of lengths: converting, by a compiler operating on the host system, the neural network having the particular length into first machine instructions [the system may generate a signature for the created debug outputs as a lower-dimensionality representation and create a debug list of the target (paras. 0070-73, etc.), which may be performed by compiled instructions (para. 0114, etc.)]; executing, using the target processor and based on the first sample input or on one of the first plurality of first reference tensors, the first machine instructions to generate a first device tensor [the system may compare outputs (first device tensor(s)) at finer and finer levels of granularity to reference outputs (first reference tensor(s)) (paras. 0030, 0065, etc.) which may be performed by compiled instructions (para. 0114, etc.)]; and determining, by the debugger program, whether the first device tensor matches a reference tensor of the plurality of first reference tensors [the system may compare outputs (first device tensor(s)) at finer and finer levels of granularity to reference outputs (first reference tensor(s)) (paras. 0030, 0065, etc.)]; 

Aralikatte teaches repeatedly reducing the plurality of layers of the neural network to produce a plurality of lengths [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors (paras. 0070-74, etc.)]; identifying a shortest length of the plurality of lengths for which the first device tensor does not match the first reference tensor [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors (paras. 0070-74, etc.)]; generating, using the reference processor and based on a second sample input, a plurality of second reference tensors for a lower-level representation of the neural [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors, and pass the layers on the list for further debugging (paras. 0070-74, etc.); including comparing outputs to a reference at different levels of granularity in the system of Luk above]; converting, by the compiler, the neural network having the shortest length into second machine instructions, wherein the second machine instructions includes additional instructions that enable tensor output for the lower-level representation [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors, and pass the layers on the list for further debugging (paras. 0070-74, etc.) as well as introducing debugging operations to the identified layers (paras. 0083, etc.); including comparing lower-dimensional representation outputs to a reference at different levels of granularity in the system of Luk above]; executing, using the target processor and based on the second sample input or on one of the plurality of second reference tensors, the second machine instructions to generate a second device tensor for the lower-level representation [comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors, and pass the layers on the list for further debugging (paras. 0070-74, etc.) as well as introducing debugging operations to the identified layers (paras. 0083, etc.); including lower-dimensional representation and compiled instructions comparing outputs to a reference at different levels of granularity in the system of Luk above]; and determining, by the debugger program, whether the second device tensor matches a second reference tensor of the plurality of second reference tensors [comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors, and pass the layers on the list for further debugging (paras. 0070-74, etc.) as well as introducing debugging operations to the identified layers (paras. 0083, etc.); including comparing to a reference at different levels of granularity in the system of Luk above].
Luk and Aralikatte are analogous art, as they are within the same field of endeavor, namely neural network debugging.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the debugger to identify the layer or combination of layers responsible for errors and in need of further debugging, as taught by Luk, in the debugging at different levels of granularity by comparing different combinations of outputs in the system taught by Luk.
Aralikatte provides motivation as [by identifying the correct debug points the debugger may assist with successful debugging and training automatically, and/or provide actionable insights to the user for further debugging (para. 0019-23, etc.)].

As per claim 2, Luk/Aralikatte teaches wherein the additional instructions enable tensor output for multiple lower-level representations of the neural network [compiler provider machine instructions (Luk: para. 0114, etc.) provide instructions (Aralikatte: para. 0020) for connecting debugging to appropriate layers and performing debug operations on the layers (Aralikatte: paras. 0018, 0083, etc.) including lower-dimensional representations of the targets (Luk: paras. 0070-73, etc.)].

As per claim 3, Luk/Aralikatte teaches wherein executing the second machine instructions further generates a third device tensor for a second lower-level representation of the neural network, wherein the lower-level representation is a first lower-level representation [instructions (Aralikatte: para. 0020) for connecting debugging to appropriate layers and performing debug operations on the identified areas/layers (Aralikatte: paras. 0018, 0083, etc.) including lower-dimensional representation of the targets (Luk: paras. 0070-73, etc.)].

As per claim 4, Luk/Aralikatte teaches determining, by the debugger program, whether the third device tensor matches a third reference tensor of the plurality of second reference tensors [comparing respective results of a NN model on target computing units to reference results (Luk: paras. 0048, 0065, see also paras. 0070-73 regarding the comparisons for different types of outputs, and Aralikatte: paras. 0064-65, etc.)].

As per claim 5, Luk/Aralikatte teaches wherein the plurality of first reference tensors and the plurality of second reference tensors are generated by the debugger program [instructions (Aralikatte: para. 0020) for connecting debugging to appropriate layers and performing debug operations on the identified areas/layers (Aralikatte: paras. 0018, 0083, etc.) including comparing respective results of a NN model on target computing units to reference results (Luk: paras. 0048, 0065, see also paras. 0070-73 regarding the comparisons for different types of outputs, and Aralikatte: paras. 0064-65, etc.)].

As per claim 6, Luk teaches a method of debugging a neural network execution on a target processor, the method comprising: receiving a plurality of first reference tensors for a neural network [comparing respective results of training a NN model on target computing units (paras. 0048, 0065, see also paras. 0070-73 regarding the comparisons for different types of outputs, etc.)]; repeatedly reducing a plurality of layers of the neural network to produce a plurality of lengths [the system may compare outputs at finer and finer levels of granularity (paras. 0030, 0065, etc.)], and for each particular length of a plurality of lengths: converting, by a compiler, the neural network having a particular length into first machine instructions [the system may generate a signature for the created debug outputs as a lower-dimensionality representation and create a debug list of the target (paras. 0070-73, etc.), which may be performed by compiled instructions (para. 0114, etc.)]; executing, using the target processor, the first machine instructions to generate a first device tensor [comparing respective results of training a NN model on target computing units (paras. 0048, 0065, see also paras. 0070-73 regarding the comparisons for different types of outputs, etc.)]; and determining whether the first device tensor matches a first reference tensor of the plurality of first reference tensors [comparing respective results of training a NN model on target computing units (paras. 0048, 0065, see also paras. 0070-73 regarding the comparisons for different types of outputs, etc.)]; generating a plurality of second reference tensors for a lower-level representation of the neural network [the system may generate a signature for the created debug outputs as a lower-dimensionality representation and create a debug list of the target (paras. 0070-73, etc.)].
While Luk teaches performing comparisons at various levels of granularity, and creating a lower-dimensional representation of the target (see above) it does not explicitly teach identifying a shortened length of the plurality of lengths for which the first device tensor does not match the first reference tensor; generating a plurality of second reference tensors for a lower-level representation of the neural network having the shortened length; converting, by the compiler, the neural network having the shortened length into second machine instructions; and executing, using the target processor, the second machine instructions to generate a second device tensor for the lower-level representation.
Aralikatte teaches repeatedly reducing a plurality of layers of the neural network to produce a plurality of lengths [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors (paras. 0070-74, etc.)]; identifying a shortened length of the plurality of lengths for which the first device tensor does not match the first reference tensor [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors (paras. 0070-74, etc.)]; generating a plurality of second reference tensors for a lower-level representation of the neural network having the shortened length [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors, and pass the layers on the list for further debugging (paras. 0070-74, etc.); including comparing outputs to a reference at different levels of granularity in the system of Luk above]; converting, by the compiler, the neural network having the shortened length into second machine instructions [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors, and pass the layers on the list for further debugging (paras. 0070-74, etc.) as well as introducing debugging operations to the identified layers (paras. 0083, etc.); including comparing lower-dimensional representation outputs to a reference at different levels of granularity in the system of Luk above]; and executing, using the target processor, the second machine instructions to generate a second device tensor for the lower-level representation [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors, and pass the layers on the list for further debugging (paras. 0070-74, etc.) as well as introducing debugging operations to the identified layers (paras. 0083, etc.); including comparing lower-dimensional representation outputs to a reference at different levels of granularity in the system of Luk above].
Luk and Aralikatte are analogous art, as they are within the same field of endeavor, namely neural network debugging.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the debugger to identify the layer or combination of layers responsible for errors and in need of further debugging, as taught by Luk, in 
Aralikatte provides motivation as [by identifying the correct debug points the debugger may assist with successful debugging and training automatically, and/or provide actionable insights to the user for further debugging (para. 0019-23, etc.)].

As per claim 7, Luk/Aralikatte teaches wherein the shortened length is a shortest length of the plurality of lengths [by comparing layer weights and outputs the debugger creates a debug list to identify which layers of the model are producing errors, and pass the layers on the list for further debugging (Aralikatte: paras. 0070-74, etc.) as well as introducing debugging operations to the identified layers (Aralikatte: paras. 0083, etc.)].

As per claim 8, Luk/Aralikatte teaches determining, by the debugger program, whether the second device tensor matches a second reference tensor of the plurality of second reference tensors [comparing respective results of a NN model on target computing units to reference results (Luk: paras. 0048, 0065, see also paras. 0070-73 regarding the comparisons for different types of outputs, and Aralikatte: paras. 0064-65, etc.)].

As per claim 9, Luk/Aralikatte teaches wherein the second machine instructions include additional instructions that enable tensor output for the lower-level [compiler provider machine instructions (Luk: para. 0114, etc.) provide instructions (Aralikatte: para. 0020) for connecting debugging to appropriate layers and performing debug operations on the layers (Aralikatte: paras. 0018, 0083, etc.) including lower-dimensional representations of the targets (Luk: paras. 0070-73, etc.)].

As per claim 10, see the rejection of claim 2, above.

As per claim 11, see the rejection of claim 3, above.

As per claim 12, see the rejection of claim 4, above.

As per claim 13, see the rejection of claim 5, above.

As per claim 14, see the rejection of claim 6, above, wherein Luk/Aralikatte teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform the [the system may be implemented as a medium storing instructions for execution by a processor (Luk: para. 0112, Aralikatte: para. 0011, etc.)].

As per claim 15, see the rejection of claim 7, above.

As per claim 16, see the rejection of claim 8, above.

As per claim 17, see the rejection of claim 9, above. 

As per claim 18, see the rejection of claim 2, above.

As per claim 19, see the rejection of claim 3, above.

As per claim 20, see the rejection of claim 4, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (Design and Implementation of Convolutional Neural Network Accelerator with Variable Layer-by-Layer Debugging, June 2018, pgs. 1-6 – cited in attached IDS) -- discloses debugging CNNs layer-by-layer.
Ma et al. (MODE: Automated Neural Network Model Debugging via State Differential Analysis and Input Selection, Oct 2018, pgs. 175-186) – discloses a system that identifies specific features/neurons in debugging using a heat map and selecting inputs to test the selected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125